UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6812


MATTHEW SPENCER O’BRIEN,

                Plaintiff - Appellant,

          v.

MR. SUMMERFIELD,

                Defendant – Appellee,
          and

DR. BROOKS; BOBBY P. SHEARIN; J. MICHAEL STOUFFER; SCOTT S.
OAKLEY,
               Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:11-cv-02346-ELH)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Spencer O’Brien, Appellant Pro Se.   Daniel Christopher
Costello, WHARTON, LEVIN, EHRMANTRAUT, KLEIN & NASH, Annapolis,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew Spencer O’Brien appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the   record   and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      O’Brien v. Summerfield, No. 1:11-cv-02346-ELH (D. Md.

Feb. 21, 2012; Apr. 5, 2012).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                      2